Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered December 11, 1990, convicting him of attempted robbery in the first degree under Indictment No. 3567/90, and a judgment of the same court (Hall, J.), also rendered December 11, 1990, convicting him of criminal possession of a controlled substance in the fifth degree under Indictment No. 4945/90, upon his pleas of guilty, and imposing sentences.
Ordered that the appeal under Indictment No. 3567/90 is dismissed (see, People v Seaberg, 74 NY2d 1); and it is further,
Ordered that the judgment rendered under Indictment No. 4945/90 is affirmed.
We have reviewed the record under Indictment No. 4945/90 and agree with the defendant’s assigned counsel that there *262are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel on that appeal is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Lawrence, Miller, O’Brien and Ritter, JJ., concur.